DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, the word “the” or “said” should be added before “portion of the buckle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 4-5, recites, at least in part, “a portion of the inner strap that is not surrounded by the inner strap”.  This limitation seems to indicate the inner strap surrounds itself.  Examiner suggests clarifying this limitation to read “a portion of the inner strap that is not surrounded by the outer strap”.  The claim has been interpreted as such.
Claim 2, at lines 4-5, recites, at least in part, “a portion of the inner strap that is not surrounded by the inner strap”.  This limitation seems to indicate the inner strap surrounds itself.  Examiner suggests clarifying this limitation to read “a portion of the inner strap that is not surrounded by the outer strap”.  The claim has been interpreted as such.
Claims 3-15 are additionally rejected because they depend from claim 2.
Claim 16, at lines 4-5, recites, at least in part, “a portion of the inner strap that is not surrounded by the inner strap”.  This limitation seems to indicate the inner strap surrounds itself.  Examiner suggests clarifying this limitation to read “a portion of the inner strap that is not surrounded by the outer strap”.  The claim has been interpreted as such.
Claims 17-22 are additionally rejected because they depend from claim 16.
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed tourniquet with inner and outer straps and a buckle as outlined in claims 1, 2, or 16, and in particular where the inner strap is knotted to the buckle as required in claims 1 and 16 or where the inner strap is secured to the outer strap at a positioned spaced away from the second end as required in claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of tourniquets structured similarly to the claimed tourniquet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771